DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communication of 4/6/2020.  Currently claims 1-20 are pending and rejected below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 and 4/06/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6-8, 14, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2002/136662 A1 (hereafter “Myrick”).
Myrick discloses a method to monitor fluid flow through a catheter assembly (figure 2, 34, 50; see also [90] and [91])), the method comprising: providing a clamp configured to clamp an extension tube of a catheter assembly([90]) (examiner is reading clamp to mean attachment or coupling to something – not a “pinch clamp” that is well known in the art), wherein the clamp comprises an acoustic sensor (46) configured to detect fluid flowing through the extension tube (note 46 receives feedback from probe 48), wherein the clamp and the acoustic sensor are disposed outside of the extension tube; and detecting, via the acoustic sensor, fluid flowing through the extension tube ([900], [99]-[109]).
Concerning claim 2 wherein detecting, via the acoustic sensor, the fluid flowing through the extension tube comprises detecting, via the acoustic sensor, a frequency of the fluid flowing through the extension tube, an amplitude of the fluid flowing through the extension tube, or sound energy of the fluid flowing through the extension tube (see [90], [103]).
Concerning claim 4 further comprising detecting, via the acoustic sensor, the fluid is not flowing through the extension tube (see para [103]).
Concerning claim 6-7 further comprising: in response to detecting, via the acoustic sensor, the fluid is not flowing through the extension tube, starting a timer; and in response to the timer reaching a predetermined duration of time, providing an alert and the alert comprises transmitting an alert signal over a network to a monitoring device, wherein the alert signal indicates to the monitoring device to provide the alert (see para [0099]).
Concerning claim 8 and providing an indication in an electronic health record of a patient in response to the timer reaching the predetermined duration of time (see para [0099]-[0101]). 
Concerning claim 14 wherein the clamp comprises another acoustic sensor configured to detect fluid flowing through the extension tube, wherein the other acoustic sensor is disposed outside of the extension tube, wherein the acoustic sensor is disposed distal to the other acoustic sensor, further comprising determining a fluid flow direction in response to the detecting, via the acoustic sensor, the fluid is flowing through the extension tube prior to or after detecting, via the other acoustic sensor, the fluid is flowing through the extension tube (note use of multiple flow meter sensors and probes).
Concerning claim 16 see previously identified structures as in claim 1 rejection above.
Concerning claim 18 wherein the clamp comprises a non-pinch clamp, wherein the clamp comprises a channel extending therethrough, wherein the acoustic sensor is embedded in the channel (examiner is of the position that this coupling or clamping attachment of Myrick would be a non-pinch clamp attachment embedded in a channel – the area that the sensor resides in).
Concerning claim 19 and an extension set for a catheter assembly, comprising:  a clamp, comprising an acoustic sensor; and an extension tube extending through the clamp, wherein the acoustic sensor is configured to detect fluid flowing through the extension tube (see rejection above of claim 1 and 16).
Concerning claim 20 and the clamp comprises another acoustic sensor, wherein the other acoustic sensor is disposed proximal to the acoustic sensor (note use of multiple flow meter sensors and probes).
.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 5, 9-13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/136662 A1 (hereafter “Myrick”) in view of US 2017/0120040 A1 (hereafter Burkholz).
Myrick discloses the claimed invention except for the clamp being a “pinch clamp” type device.  Burkholz teaches that it is known to use a pinch type clamp to secure objects to a tubular body as set forth in device shown in figures 2A-17 to provide a cost effective, mobile and adjustable means of attachment to a tubular body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Myrick with use a pinch type clamp to secure objects to a tubular body as taught by Burkholz, since such a modification would provide the system and method with use a pinch type clamp to secure objects to a tubular body for providing a cost effective, mobile and adjustable means of attachment to a tubular body.
Concerning claims 15-17 note using a pinch clamp instead of the clamping as in Myrick of the sensor to the tubular body.
Concerning claim 3 and 4 and the acoustic sensor, the fluid flowing through the extension tube comprises detecting, via the acoustic sensor, a frequency between 80 Hz and 200 Hz; comprises detecting, via the acoustic sensor, a frequency between 40 Hz and 80 Hz;  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  It is examiner position that these frequencies would have been an obvious modification and teaching to detect as they are common frequencies to use to detect fluid flow through a tubular body and what acoustic sensors use to detect said flows.
Concerning claims 9-12 and the resetting of timers and re alerting and flushing, examiner is of the position that repeating alerts, timers and flushing procedures are well known to PHOSITAS as what would be required in order to treat multiple occurrences or patients.
Concerning claim 13 further comprising providing an indication in an electronic health record of a patient in response to detecting fluid, via the acoustic sensor, the fluid is flowing or not flowing through the extension tube (see para [0099]-[0101]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783